Exhibit 10.4
 
GUARANTY AGREEMENT
 
This GUARANTY AGREEMENT dated as of March 11, 2014 (the “Guaranty”) is given by
Intellicell Biosciences, Inc., a New York corporation (“Intellicell”), ICBS
Research Corp., a New York corporation (“ICBS”), and Tech-Stem, Inc., a New York
corporation (“Tech Stem” and collectively with Intellicell and ICBS, the
”Guarantors” and each, a “Guarantor”), in favor of YA Global Master SPV, Ltd.
and its successors and assigns (the “Secured Party”).
 
RECITALS
 
WHEREAS,                      the Secured Party and Intellicell Biosciences,
Inc., a Nevada corporation (the “Parent”), have entered into a Securities
Purchase Agreement dated as of the date hereof (the “Securities Purchase
Agreement”) pursuant to which the Secured Party will purchase from the Parent a
Secured Convertible Debenture (the “Debenture”) in the original principal amount
of Two Million One Hundred Thousand and 00/100 Dollars ($2,100,000) and warrants
for the purchase of the Parent’s common stock;
 
WHEREAS, each Guarantor is a direct or indirect subsidiary of the Parent;
 
WHEREAS, it is a condition precedent to the effectiveness of the Securities
Purchase Agreement and the transactions contemplated thereby that the Guarantors
execute and deliver this Guaranty; and
 
WHEREAS, each Guarantor has determined that the execution, delivery and
performance of this Guaranty directly benefits, and is in the best interest of,
such Guarantor.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Guarantor hereby agrees as follows:
 
SECTION 1                      Guaranty.
 
(a) Guaranty.  Each Guarantor, as direct obligor and not merely as surety,
hereby unconditionally, absolutely, and irrevocably guarantees to the Secured
Party the full payment and prompt performance of all of the
Obligations.  Without limiting the foregoing, the Guarantors hereby agree that
upon any Event of Default, the Guarantors shall immediately pay or perform any
Obligations without notice, demand or formality of any kind.
 
The term “Obligations” shall mean and include any and all debts, liabilities,
obligations, covenants and duties owing by the Parent and/or any Guarantor to
the Secured Party, now existing or hereafter arising of every nature, type, and
description, whether liquidated, unliquidated, primary, secondary, secured,
unsecured, direct, indirect, absolute, or contingent, and whether or not
evidenced by a note, guaranty or other instrument, and any amendments,
extensions, renewals or increases thereof, including, without limitation, all
those under (i) the Securities Purchase Agreement, the Debenture and the other
Transaction Documents; (ii) any agreement, instrument or document related to the
Transaction Documents; or (iii) any other or related documents, and including
any interest accruing thereon after insolvency, reorganization or like
proceeding relating to the Parent and/or the Guarantors, whether or not a claim
for post-petition interest is allowed in such proceeding, and all costs and
expenses of the Secured Party incurred in the enforcement, collection or
otherwise in connection with any of the foregoing, including, but not limited
to, reasonable attorneys’ fees and expenses and all obligations of the Parent
and/or the Guarantors to the Secured Party to perform acts or refrain from
taking any action.
 
 
 
 

--------------------------------------------------------------------------------

 
 
The term “Event of Default” has the meaning ascribed thereto in the Debenture.
 
The term “Transaction Documents” has the meaning ascribed thereto in the
Debenture.
 
(b) Continuing Guaranty.
 
(i) The Obligations under this Guaranty are continuing, absolute, unconditional
and irrevocable irrespective of the validity, regularity, enforceability or
value of any of the Obligations and notwithstanding any claim, defense or right
of set-off which the Parent and/or the Guarantors may have against the Secured
Party, including any such claim, defense or right based on any present or future
applicable law and irrespective of any other circumstances which might otherwise
constitute a legal or equitable release, defense or discharge of a surety or a
guarantor.  Without limiting the generality of the foregoing, the Obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by:
 
(1) any rescission, waiver, amendment or modification of any terms or provisions
of the Obligations or the documents evidencing the same.
 
(2) any fraudulent, illegal, or improper act by the Parent and/or any Guarantor
or any failure, omission or delay on the part of the Parent and/or any Guarantor
to conform or comply with any term of the Obligations or of this Guaranty;
 
(3) any failure of the Secured Party to assert a claim or demand or to enforce
or exercise any right or remedy against the Parent and/or any Guarantor or any
other guarantor for any reason;
 
(4) any release or discharge by operation of law or otherwise of the Parent
and/or any Guarantor from any Obligation or the documents evidencing the same;
 
(5) any change in the existence, structure or ownership of the Parent and/or any
Guarantor or the legal incapacity of the Parent and/or any Guarantor;
 
(6) any insolvency, bankruptcy, reorganization, arrangement, readjustment,
composition, liquidation or other similar proceeding affecting the Parent and/or
any Guarantor or its assets or any resulting disallowance, release or discharge
of all or any portion of the Obligations;
 
(7) the failure by any Guarantor or any other person to sign this Guaranty; and
 
(8) any other occurrence, circumstance, happening or event, whether similar or
dissimilar to the foregoing and whether foreseen or unforeseen, which otherwise
might constitute a legal or equitable defense or discharge of the liabilities of
a guarantor or surety or which otherwise might limit recourse against any
Guarantor.
 
(ii) This Guaranty shall continue to be effective or be reinstated, as the case
may be, if at any time payment or performance of the Obligations, or any part
thereof, to the Secured Party is rescinded or must otherwise be returned by the
Secured Party upon the insolvency, bankruptcy or reorganization of the Parent
and/or the Guarantors, all as though such payment to the Secured Party has not
been made.
 
(c) Guaranty of Payment and Not of Collection; Subordination.
 
(i) The liability of each Guarantor shall be continuing, direct and immediate
and not conditional or contingent upon either the pursuit of any remedies
against the Parent, a Guarantor or any other person or foreclosure of any
security interests or liens available to the Secured Party, its successors,
endorsees or assigns.  The Secured Party may accept any payment(s), plan for
adjustment of debts, plan of reorganization or liquidation, or plan of
composition or extension proposed by, or on behalf of, the Parent and/or any
Guarantor without in any way affecting or discharging the liability of any
Guarantor.  If the Obligations are partially paid, each Guarantor shall remain
liable for any balance of such Obligations.  Without limiting any other
provision of, impairing or affecting this Guaranty, the Secured Party may, at
any time and from time to time, take or refrain from taking, all or any actions
whatsoever, including the following actions: (1) retain or obtain a lien or
security interest in any property to secure any of the Obligations; (2) amend,
extend, renew, adjust, waive or release any Obligations or the terms thereof or
(3) release or fail to perfect its interest in all or any property securing any
of the Obligations or permit any substitution or exchange for any such property.
 
(ii) With respect to any sum paid or payable by a Guarantor hereunder or in
connection herewith or otherwise, all rights of such Guarantor against any other
Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment or
performance in full of all the Obligations.  In addition, any indebtedness of
any Guarantor now or hereafter held by any Guarantor is hereby subordinated in
right of payment to the prior payment or performance in full of the Obligations
and no Guarantor shall demand, sue for, or otherwise attempt to collect any such
indebtedness, or prove any claim in competition with the Secured Party in
respect of any payment hereunder in bankruptcy or insolvency proceedings of any
nature.  If any amount shall erroneously be paid to any Guarantor on account of
(1) such subrogation, contribution, reimbursement, indemnity or similar right or
(2) any such indebtedness of any Guarantor as borrower of a Guarantor, such
amount shall be held in trust for the benefit of the Secured Party and shall
forthwith be paid to the Secured Party to be credited against the payment of the
Obligations.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Discharge. Each Guarantor covenants and agrees that this Guaranty will not
be discharged, except by complete performance of the Obligations.
 
(e) Interest.                      Guarantors will pay on demand interest on all
amounts due to the Secured Party under this Guaranty, or arising under any
documents, instruments, or agreements relating to any collateral securing this
Guaranty, from the time the Secured Party first demands payment of this Guaranty
at a rate equal to the highest rate applicable to any of the Obligations after
the earlier of (i) demand, or (ii) maturity or (iii) the occurrence of any event
of default under any instrument, document or agreement evidencing the
Obligations (but in no event higher than the highest rate of interest which
under the circumstances may be charged under applicable law).  
 
(f) Costs and Expenses.  Without limiting any obligation of any Guarantor
hereunder, each Guarantor agrees, jointly and severally, to pay all reasonable
fees and costs (including, without limitation, reasonable attorneys’ fees and
expenses, whether or not involving litigation and/or appellate or bankruptcy
proceedings) incurred by Secured Party in (i) collecting or securing or
attempting to collect or secure this Guaranty, Debenture or any other
Transaction Document or (ii) defending or prosecuting any actions or proceedings
arising out of or relating to the Secured Party’s transactions with the Parent
and/or Guarantors.
 
(g) Indemnification.                                For said good and valuable
consideration, the Guarantors also shall indemnify, defend, and hold the Secured
Party, or any agent, employee, officer, attorney, or representative of the
Secured Party, harmless of and from any claim brought or threatened against the
Secured Party or any such person so indemnified by: any Guarantor; any other
obligor or endorser of the Obligations or any other person (as well as from
reasonable attorneys' fees and expenses in connection therewith) on account of
the Secured Party's relationship with the Parent and/or any Guarantor, or any
other obligor or endorser of the Obligations (each of which may be defended,
compromised, settled, or pursued by the Secured Party with counsel of the
Secured Party's selection, but at the expense of the undersigned).
 
SECTION 2                      Additional Guarantors.
 
In accordance with Section 6.12 of that certain Security Agreement dated as of
the date hereof by and among the Parent, the Guarantors and the Secured Party,
each subsidiary of the Parent and each subsidiary of a Guarantor that is formed
or acquired after the execution of this Guaranty is required to become a party
to this Guaranty.  Such subsidiary shall become a Guarantor hereunder with the
same force and effect as if originally named as a Guarantor herein.  The
execution and delivery of any instrument adding an additional Guarantor as a
party to this Guaranty shall not require the consent of any other Guarantor
hereunder.  The rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Guarantor as a
party to this Guaranty.
 
SECTION 3                      Representations and Warranties.
 
Each Guarantor hereby represents and warrants to the Secured Party as follows:
 
(a) each Guarantor has full power, right and authority to enter into and perform
its obligations under this Guaranty, and this Guaranty has been duly executed
and delivered by each Guarantor and constitutes the valid and binding obligation
of each Guarantor and is enforceable against each Guarantor in accordance with
its terms.
 
(b)  No permits, approvals or consents of or notifications to (i) any
governmental entities, or (ii) any other persons or entities are necessary in
connection with the execution, delivery and performance by any Guarantor of this
Guaranty and the consummation by each Guarantor of the transactions contemplated
hereby.
 
(c)  Neither the execution and delivery of this Guaranty by any Guarantor nor
the performance by them of the transactions contemplated hereby will:
 
(1) violate or conflict with or result in a breach of any provision of any law,
statute, rule, regulation, order, permit, judgment, ruling, injunction, decree
or other decision of any court or other tribunal or any governmental entity or
agency binding on a Guarantor or its properties, or conflict with or cause an
event of default under any contract or agreement of a Guarantor; or
 
(2) require any authorization, consent, approval, exemption or other action by
or notice to any court, administrative or governmental body, person, entity or
any other third party.
 
(d) Each Guarantor is solvent, able to pay its debts as they mature, has capital
sufficient to carry on its business, and the fair present saleable value of its
assets, calculated on a going concern basis, is in excess of the amount of its
liabilities.
 
(e) Except as set forth on Schedule 3(e), the Guarantors have no pending or
threatened litigation, arbitration, actions or proceedings which if adversely
decided could reasonably be expected to result in a Material Adverse Effect,
individually or in the aggregate.  For purposes hereof, the term “Material
Adverse Effect” shall mean any material and adverse affect upon (1) any
Guarantor’s assets, business, operations, properties or condition, financial or
otherwise, or (2) any Guarantor’s ability to make payment as and when due of all
or any part of the Obligations.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 4.                                Event of Default.
 
For purposes of this Guaranty, an event of default shall be deemed to have
occurred upon an Event of Default under the Debenture.   Upon an event of
default, all of the obligations of each Guarantor hereunder shall be immediately
due and payable without any action on the part of the Secured Party, and the
Secured Party shall be entitled to seek and institute any and all remedies
available to it.
 
SECTION 5                      Remedies, Other Obligations, Breaches and
Injunctive Relief.
 
(a) The failure of the Secured Party to exercise any right or remedy under this
Guaranty or otherwise, or delay in exercising such right or remedy, shall not
operate as a waiver thereof, nor shall any single or partial exercise of any
right hereunder or under any Transaction Document preclude any other or further
exercise thereof or the exercise of any other right.
 
(b) The rights and remedies of the Secured Party provided herein and in the
other Transaction Documents are cumulative and are in addition to, and not
exclusive of, any rights or remedies provided by law or in equity (including a
decree of specific performance and/or other injunctive relief).  No single or
partial exercise by the Secured Party of any right, power or remedy hereunder
shall preclude any other or further exercise thereof.  The rights of the Secured
Party under any Transaction Document against any party thereto are not
conditional or contingent on any attempt by the Secured Party to exercise any of
its respective rights under any other Transaction Document against such party or
against any other person.
 
(c) The Guarantors acknowledge that a breach by a Guarantor of its obligations
hereunder will cause irreparable harm to the Secured Party and that the remedy
at law for any such breach may be inadequate.  The Guarantors therefore agree
that, in the event of any such breach or threatened breach by the Guarantors,
the Secured Party shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, and specific performance
without the necessity of showing economic loss and without any bond or other
security being required.  Nothing herein shall limit the Secured Party’s right
to pursue actual damages for any failure by a Guarantor to comply with the terms
of this Guaranty.
 
SECTION 6                      Maximum Liability.
 
Notwithstanding any provision herein contained to the contrary, each Guarantor's
liability under this Guaranty shall be limited to an amount not to exceed as of
any date of determination the amount which could be claimed by the Secured Party
from such Guarantor under this Guaranty without rendering such claim voidable or
avoidable under Section 548 of the Bankruptcy Code (11 U.S.C. §§ 101 et seq.) or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law (the "Avoidance Provisions")
after taking into account, among other things, such Guarantor's right of
contribution and indemnification from each other Guarantor, if any.  To the end
set forth above, but only to the extent that the Obligations of a Guarantor
hereunder (the "Guaranty Obligations") would otherwise be subject to avoidance
under the Avoidance Provisions, if such Guarantor is not deemed to have received
valuable consideration, fair value, fair consideration or reasonably equivalent
value for the Guaranty Obligations, or if the Guaranty Obligations would render
such Guarantor insolvent, or leave such Guarantor with an unreasonably small
capital to conduct its business, or cause such Guarantor to have incurred debts
(or to have intended to have incurred debts) beyond its ability to pay such
debts as they mature, in each case as of the time any of the Guaranty
Obligations is deemed to have been incurred for the purposes of the Avoidance
Provisions, the maximum Guaranty Obligations for which such Guarantor shall be
liable hereunder shall be reduced to that amount which, after giving effect
thereto, would not cause the Guaranty Obligations as so reduced, to be subject
to avoidance under the Avoidance Provisions.
 
SECTION 7                      Miscellaneous.
 
(a)           Notices, Consents, etc.  Any notices, consents, waivers or other
communications required or permitted to be given under the terms hereof must be
in writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) business day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same.  The addresses and facsimile numbers
for such communications shall be:
 
If to any Guarantor:
c/o Intellicell Biosciences, Inc.

460 Park Avenue, 17th Floor
New York, NY 10022
Attention:  Steven Victor, MD, CEO
Telephone: (212) 249-3050
Facsimile:
 
With a copy
to:                                                                     K&L
Gates LLP
Southeast Financial Center, Suite 3900
200 South Biscayne Boulevard
Miami, FL 33131-2399
Attention:   Clayton E. Parker, Esq.
Telephone: (305) 539-3300
Facsimile:    (305) 358-7095
 
 
 
 

--------------------------------------------------------------------------------

 
 


If to Secured
Party:                                                              YA Global
Master SPV, Ltd.
1012 Springfield Ave
Mountainside, NJ 07092
Attention:    Mark Angelo
Telephone:  (201) 536-5115
Facsimile:     (908) 232-3647





With a copy
to                                                                      David
Gonzalez, Esq.
1012 Springfield Ave
Telephone:     (201) 536-5109
Facsimile:        (908) 232-3647



or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) business days prior to the effectiveness of such
change.  Written confirmation of receipt (1) given by the recipient of such
notice, consent, waiver or other communication, (2) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (3) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.
 
(b)           Waiver of Presentment.  To the fullest extent permitted by law and
except as otherwise provided herein, the Guarantors waive demand, presentment,
protest, notice of dishonor, suit against or joinder of any other person, and
all other requirements necessary to charge or hold each Guarantor liable with
respect to this Guaranty.
 
(c)           Severability.  If any provision of this Guaranty is, for any
reason, invalid or unenforceable, the remaining provisions of this Guaranty will
nevertheless be valid and enforceable and will remain in full force and
effect.  Any provision of this Guaranty that is held invalid or unenforceable by
a court of competent jurisdiction will be deemed modified to the extent
necessary to make it valid and enforceable and as so modified will remain in
full force and effect.
 
(d)           Amendment and Waiver.  This Guaranty may be amended, or any
provision of this Guaranty may be waived, provided that any such amendment or
waiver will be binding on a party hereto only if such amendment or waiver is set
forth in a writing executed by the Secured Party and the Guarantors.  The waiver
by the Secured Party of a breach of any provision of this Guaranty shall not
operate or be construed as a waiver of any other breach.
 
(e)           Headings.  The subject headings of Articles and Sections of this
Guaranty are included for purposes of convenience only and shall not affect the
construction or interpretation of any of its provisions.
 
(f)           Assignment.  This Guaranty will be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, but will not be assignable or delegable by the Guarantors.  Except as
otherwise provided herein, this Guaranty shall bind and inure to the benefit of
and be enforceable by the parties and their permitted successors and assigns.
 
(g)           Further Assurances.  Each party will execute all documents and
take such other actions as the other parties may reasonably request in order to
consummate the transactions provided for herein and to accomplish the purposes
of this Guaranty.
 
(h)           Third Parties.  Nothing herein expressed or implied is intended or
shall be construed to confer upon or give to any person or entity, other than
the stated beneficiaries of this Guaranty and their respective permitted
successors and assigns, any rights or remedies under or by reason of this
Guaranty.
 
(i)           Liability of Guarantors.  Notwithstanding any provision herein,
the Guarantors, and each of them, are and shall be jointly and severally liable
for any and all Obligations (whether any such Obligation is specified as an
obligation of the Guarantors or of any of them).
 
(j)           No Strict Construction.  The language used in this Guaranty will
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction will be applied against any
party hereto.
 
(k)           Governing Law; Jurisdiction.  This Guaranty shall be governed by
and construed in accordance with the laws of the State of New Jersey, without
giving effect to conflicts of laws thereof.  Each Guarantor consents to the
jurisdiction of the Superior Courts of the State of New Jersey sitting in Union
County, New Jersey and the U.S. District Court for the District of New Jersey
sitting in Newark, New Jersey in connection with any dispute arising under this
Guaranty and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non conveniens to the bringing
of any such proceeding in such jurisdictions.  Each Guarantor hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Guaranty and agrees that such service
shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.
 
(l)           Waiver of Jury Trial.  AS A MATERIAL INDUCEMENT FOR THE SECURED
PARTY TO ENTER INTO THE SECURITIES PURCHASE AGREEMENT, DEBENTURE AND OTHER
TRANSACTION DOCUMENTS, EACH GUARANTOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING RELATED IN ANY WAY TO THIS GUARANTY AND/OR ANY AND ALL OF THE OTHER
DOCUMENTS ASSOCIATED WITH THIS TRANSACTION.
 
(m)           Counterparts; Facsimile Signatures.  This Guaranty may be executed
and delivered by exchange of facsimile signatures of the Guarantors, and those
signatures need not be affixed to the same copy.  This Guaranty may be executed
in any number of counterparts.
 
(n)           Entire Agreement.  This Guaranty (including the recitals hereto)
and the other documents or agreements delivered in connection herewith set forth
the entire understanding of the parties with respect to the subject matter
hereof, and shall not be modified or affected by any offer, proposal, statement
or representation, oral or written, made by or for any party in connection with
the negotiation of the terms hereof, and may be modified only by instruments
signed by all of the parties hereto.
 
 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, each Guarantor has caused this Guaranty Agreement to be
signed as of the date first written above.
 

  INTELLICELL BIOSCIENCES, INC., a New York corporation          
 
By:
/s/        Name        Title           

  ICBS RESEARCH CORP., a New York corporation          
 
By:
/s/        Name        Title           


  TECH-STEM, INC., a New York corporation          
 
By:
/s/        Name        Title           

 
 
 
 

--------------------------------------------------------------------------------

 


Schedule 3(e)
 
(Litigation)
 
NONE
 


 


 


 


 


 





























